DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I and Species III in the reply filed on 01/21/2022 is acknowledged.  Claims 9-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions and Species, there being no allowable generic or linking claims. 
Claims 1-8 are examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foutch et al (9,810,158 published in Oct 1, 2015 as US 2015/0275769) in view of Suciu et al (10,006,302 published in Oct 22, 2015 as US 2015/0300187).
In re Claim 1:  Foutch teaches a gas turbine engine (200, Fig. 2), comprising: 
a compressor (210/212), a combustor (214), and a turbine (222/220) arranged in sequential flow relationship along a primary flowpath (see Fig. 2), the turbine being connected in mechanical driving relationship to the compressor (via 218), so as to define at least one engine rotor that is rotatable about a centerline axis of the engine; 
a secondary flowpath (240) connected in flow communication with the primary flowpath (via compressor bleed port 238); and 
an air cycle machine (232/234) including an air cycle rotor (of compressor 232) including an at least one air cycle compressor (232) and at least one air cycle expander (234), wherein: 
the air cycle rotor is coupled (via end 268 to 270) in mechanical driving relationship (via 266) with the at least one engine rotor; 
the air cycle rotor is in fluid flow communication with the secondary flowpath (see Fig. 2); and 
the air cycle rotor is in fluid flow communication (see Fig. 2) with at least one heat exchanger (280 or 228);
	a spinner (blades 204 attached to it, Fig. 2); 
and a center body disposed axially aft of the turbine (see exit of 102 in Fig. 1).
Foutch teaches that the air cycle system (turbo-compressor 230) can be located in the nacelle or any other location (col. 7 ll. 35-39).  However, Foutch does not specifically teach wherein the air cycle rotor is positioned within the spinner or within the center body.  It is noted that mere rearrangement of parts, in this case placing the air cycle rotor in the spinner cone, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) MPEP 2144.04 (VI)(C) because with the location of the air cycle rotor in the spinner cone, the apparatus will perform equally well.  Furthermore, placing the air cycle rotor in the spinner cone was known to one of ordinary skill in the art before the effective the filing date of the claimed invention as evident by Suciu Fig. 2 (spinner 70 and air cycle rotor 80/82).
In re Claim 2:  Foutch i.v. Suciu teaches the invention as claimed and as discussed for Claim 1, above.  Foutch further teaches that the system 228 supplies to the any other system of an aircraft that utilizes compressed or pressured air (col. 6 ll. 63-67).  Foutch being modified with Suciu to include the air cycle rotor in the spinner cone, Suciu further teaches wherein the secondary flowpath is positioned inboard of the primary flowpath, relative to the centerline axis (see Suciu’s Fig. 2).
In re Claim 3:  Foutch i.v. Suciu teaches the invention as claimed and as discussed for Claim 1, above.  Foutch being modified with Suciu to include the air cycle rotor in the spinner cone, Suciu further teaches wherein the air cycle rotor is positioned inboard of the primary flowpath of the engine, relative to the centerline axis (see Suciu’s Fig. 2).
In re Claim 4:  Foutch i.v. Suciu teaches the invention as claimed and as discussed for Claim 1, above.  Foutch being modified with Suciu to include the air cycle rotor in the spinner cone, Suciu further teaches wherein the air cycle rotor is directly mechanically coupled (attached) to the at least one engine rotor.  
In re Claim 5:  Foutch i.v. Suciu teaches the invention as claimed and as discussed for Claim 1, above.  Foutch being modified with Suciu to include the air cycle rotor in the spinner cone, Suciu further teaches wherein the air cycle rotor is coupled to the at least one engine rotor through at least one stage of gearing or a clutch (gear 98, Fig. 2).
In re Claim 7:  Foutch i.v. Suciu teaches the invention as claimed and as discussed for Claim 1, above.  Foutch further teaches wherein a casing (where bleed port 238 is situated) surrounds at least one of the compressor, the combustor, and the turbine, and the heat exchanger is positioned outside the casing (see Fig. 2; the turbo-compressor 230 can be located in the nacelle or any other location, col. 7 ll. 35-39).
	In re Claim 8:  Foutch i.v. Suciu teaches the invention as claimed and as discussed for Claims 1 and 7, above.  Foutch further teaches a nacelle (102, Fig. 1) surrounding the casing, wherein the heat exchanger is positioned outside the nacelle (228 anti-icing system located in the wings; col. 6 ll. 63-67).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Foutch in view of Suciu and in further view of Bunker (5,611,197).  
In re Claim 2:  Foutch i.v. Suciu teaches the invention as claimed and as discussed for Claim 1, above.  Foutch further teaches that the system 228 supplies to the any other system of an aircraft that utilizes compressed or pressured air (col. 6 ll. 63-67).  However, Foutch i.v. Suciu does not teach wherein the secondary flowpath is positioned inboard of the primary flowpath, relative to the centerline axis.
Bunker teaches wherein the secondary flowpath (46) is positioned inboard of the primary flowpath (14), relative to the centerline axis.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a return secondary flow path after cooling turbine blades in order to increase efficiency by having a closed loop cooling circuit as taught by Bunker, col. 1 ll. 36-42.
In re Claim 6:  Foutch i.v. Suciu teaches the invention as claimed and as discussed for Claim 1, above.  Bunker’s cooling system being incorporated in Foutch i.v. Suciu’s apparatus, Bunker further teaches wherein the engine includes a diffuser (at 12B) positioned downstream of the compressor (see figure), and the heat exchanger is formed integrally with the diffuser (nozzle 28 is formed with the diffuser and act as a heat exchanger for cooling; it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MP). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741